DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1-10 is/are objected to because of the following informalities: 
Claim 1 recites limitation “the second function to operate independently of the one or more protection functions, wherein the first processor and the first memory section are dedicated to one or more subsystems independent of the protection system…”. The limitation should be corrected to “the second function to operate independently of the one or more protection functions, wherein the second processor and the second memory section are dedicated to one or more subsystems independent of the protection system…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2019/0332533)	in view of Yang (US 2021/0191854), Lam (US 2020/0218809) and Duggal (US 5867356).
Regarding claim(s) 1 and 11, Fu teaches:
An intelligent electronic device (IED) for use in an electrical power system, the IED comprising: a processing subsystem comprising at least a first processor and a second processor, the first processor and the second processor to operate independently; a memory subsystem comprising a first memory section and a second memory section; a memory management subsystem in communication with the processing subsystem to: enable memory access between the first processor and the first memory section; disable memory access between the first processor and the second memory section; enable memory access between the second processor and the second memory section; and disable memory access between the second processor and the first memory section;	[0006] shows maintaining multiple cache areas in a storage device having multiple processors includes loading data from a specific portion of non-volatile storage into a local cache area in response to a specific processor of a first subset of the processors performing a read operation to the specific portion of non-volatile storage, where the local cache area is accessible to the first subset of the processors and is inaccessible to a second subset of the processors that is different than the first subset of the processors.		Fu does not explicitly teach, but Yang teaches a protection subsystem comprising the first processor and the first memory section to enable one or more protection functions to at least a portion of the electrical power system; and 	[0066] Referring to FIG. 3, the first core 210 may include an SPO detector 211, a first PLP manager 212, a logical address processor 213, a duplicated request checker 214, and a first core queue 215. [0051] The storage device 50 may be supplied with power from the outside. In some circumstances, for various reasons, a state of the power supplied to the storage device 50 may be abnormal. The abnormal state of the power may occur when the power supplied to the storage device 50 is interrupted. Alternatively, the abnormal state of the power may occur when power having a size smaller than that of normal power is supplied to the storage device 50. The abnormal state of the power may be defined as a Sudden Power Off (hereinafter, referred to as ‘SPO’). The memory controller 200 may detect the SPO, and perform a Power Loss Protection (hereinafter, referred to as ‘PLP’) operation by using auxiliary power in the storage device 50. 	
wherein the second processor and the second memory section provide a second function, the second function to operate independently of the one or more protection function.	[0049] Referring to FIG. 1, the memory controller 200 may include the first core 210 and the second core 220. The first core 210 and the second core 220 may perform operations independently from each other. While performing operations independently from each other, the first core 210 and the second core 220 may exchange information on a progress state of an operation of the memory controller 200.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the multi-processor data computing system/method of Fu with the power protection method/system of Yang. The motivation for doing so would have been to ensure reliability of data stored in a storage system by performing a protection operation when there is an abnormal power supply to the storage system as taught by Yang in [0006].	
	The combination of Fu and Yang does not explicitly teach, but Lam teaches 	one or more protection functions to at least a portion of the electrical power system that is external to the IED	Fig. 3 and [0028] the data lines of the data cable 126 are protected using isolation circuit(s) 352 of the security system 300 illustrated in FIG. 3. The isolation circuit(s) 352 may create opto-isolation and/or isolate the data cable 126 using resettable circuit breaker type components to protect the remote host device 112 from power surges on the electrical connections of data cable 126. The isolation circuit 352 may isolate the remote host device 112 from electrical current when a voltage on the data cable 126 exceeds a threshold value and/or when a current on the data cable 126 exceeds a threshold value.			
	It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the multi-processor data computing system/method of Fu and Yang with the power protection method/system of Lam. The motivation for doing so would have been to provide security/protection to computing systems through a portable electronic device which is prevalent, as taught by Lam in [0022]. This would increase the security of the computing system via an easy to use electronic device.
	The combination of Fu, Yang and Lam does not explicitly teach, but Duggal teaches wherein the first processor and the first memory section are dedicated […] and only for use in enabling the […] functions relating to the electrical power system; wherein the first processor and the first memory section are dedicated […] and only for use in enabling […] functions relating to the electrical power system.		Col. 3, line 63 to col. 4, line 13 shows that the control 27 is implemented as a single special purpose integrated circuit, such as ASIC, having a main or central processor section for overall, system-level control, and separate sections dedicated to performing various different specific combinations, functions and other processes under control of the central processor section. It will be appreciated by those skilled in the art that the controller can also be implemented using a variety of separate dedicated or programmable integrated or other electronic circuits or devices, such as hardwired electronic or logic circuits including discrete element circuits or programmable logic devices, such as PLDs, PALs, PLAs or the like. The controller can also be implemented using a suitably programmed general-purpose computer, such as a microprocessor or microcontroller, or other processor device, such as a CPU or MPU, either alone or in conjunction with one or more peripheral data and signal processing devices.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the multi-processor data computing system/method of Fu, Yang and Lam with the method/system of using dedicated processors for different specific functions taught by Duggal. The rationale for doing so would have been that use of separate, dedicated processing units to control/operated different types of functions to be performed would provide a reliable, well-known means to design, keep track of and control/perform computing/memory system and its operations with a reasonable expectation of success.

Regarding claim(s) 3 and 13, Yang teaches:		
wherein the first processor and the second processor each comprise a separate processing unit.		[0049] Referring to FIG. 1, the memory controller 200 may include the first core 210 and the second core 220. The first core 210 and the second core 220 may perform operations independently from each other. While performing operations independently from each other, the first core 210 and the second core 220 may exchange information on a progress state of an operation of the memory controller 200.	
			
Regarding claim(s) 4 and 14, Yang teaches:	
 wherein the processing subsystem comprises an asymmetric multiprocessing subsystem.	[0066] Referring to FIG. 3, the first core 210 may include an SPO detector 211, a first PLP manager 212, a logical address processor 213, a duplicated request checker 214, and a first core queue 215. [0049] Referring to FIG. 1, the memory controller 200 may include the first core 210 and the second core 220. The first core 210 and the second core 220 may perform operations independently from each other.	
			
Regarding claim(s) 5 and 15, Yang teaches:	
wherein the processing subsystem, the memory subsystem, and the memory management subsystem comprise an embedded system.	[0037] shows that the storage device 50 may be implemented with any one of a variety of types of storage devices, such as an Embedded MMC (eMMC).	
			
Regarding claim(s) 6 and 16, Yang teaches:		
wherein the one or more protection functions comprise at least one of an overcurrent protective function, a differential protective function, a directional protective function, a distance protective function, an undervoltage protective function, a voltage regulation protective function, a bus protective function, an overfrequency protective function, an underfrequency protective function, or a traveling wave protective function.	[0051] The storage device 50 may be supplied with power from the outside. In some circumstances, for various reasons, a state of the power supplied to the storage device 50 may be abnormal. The abnormal state of the power may occur when the power supplied to the storage device 50 is interrupted. Alternatively, the abnormal state of the power may occur when power having a size smaller than that of normal power is supplied to the storage device 50. The abnormal state of the power may be defined as a Sudden Power Off (hereinafter, referred to as ‘SPO’). The memory controller 200 may detect the SPO, and perform a Power Loss Protection (hereinafter, referred to as ‘PLP’) operation by using auxiliary power in the storage device 50.	
			
Regarding claim(s) 7 and 17, Yang teaches:		
wherein the second function is operable to perform one of an update or a restart without interruption of the protection function.		[0049] Referring to FIG. 1, the memory controller 200 may include the first core 210 and the second core 220. The first core 210 and the second core 220 may perform operations independently from each other. While performing operations independently from each other, the first core 210 and the second core 220 may exchange information on a progress state of an operation of the memory controller 200.
	
Regarding claim(s) 8 and 18, Fu teaches:		
wherein the second function comprises one of supervisory control and data acquisition (SCADA) communications, communications between multiple IEDs, event reporting, metering, or time management protocols.	[0002] Host processor systems may store and retrieve data using a storage device containing a plurality of host interface units (I/O modules), disk drives, and disk interface units (disk adapters). The host systems access the storage device through a plurality of channels provided therewith. Host systems provide data and access control information through the channels to the storage device and the storage device provides data to the host systems also through the channels.		
			
Regarding claim(s) 9 and 19, Fu teaches:				
wherein the first memory section and the second memory section each comprise a logical subsection of a computer readable medium.	[0031] The storage space in the storage device 24 that corresponds to the disks 33a-33c may be subdivided into a plurality of volumes or logical devices. The logical devices may or may not correspond to the physical storage space of the disks 33a-33c. Thus, for example, the disk 33a may contain a plurality of logical devices or, alternatively, a single logical device could span both of the disks 33a, 33b.		
			
Regarding claim(s) 10 and 20, Fu teaches:				
wherein the first memory section and the second memory section each comprise a separate computer readable medium.	[0034] FIG. 3 illustrates the memory 37 in more detail as including a first shared memory portion 37a disposed on the director 42a, a second shared memory portion 32b disposed on the director 42b, and an nth shared memory portion 37c disposed on the director 42c. [0036] Referring to FIG. 4, physical memory 62 of the director 42a includes the shared memory portion 37a, which is part of the memory 37 as described above, and a local memory portion 37a′, that is accessed only locally by processor(s) on the director 42a.		


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2019/0332533) and Yang (US 2021/0191854), Lam (US 2020/0218809) and Duggal (US 5867356), further in view of Zupanc (US 2019/0041938).
Regarding claim(s) 2 and 12, the combination of Fu, Yang, Lam and Duggal does not explicitly teach, but Zupanc teaches:
wherein the first processor and the second processor each comprise one processor core of a single multicore processor.		[0051] CPU 412 represents any host processor that generates requests to access data stored on NVM device 420, either to read the data or to write data to the storage. Such a processor can include a single or multicore processor.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the multi-processor power protection system/method of Fu, Yang, Lam and Duggal with the multicore processor based power loss fault tolerant system of Zupanc. The rationale for doing so would have been that use of a multi-core processor is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a computing system a known device, in order to obtain the result of being able to achieve fast and efficient usage of computing resources for control/processing systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejections have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that amending the claim to specify further details from the specification would help overcome the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133